Citation Nr: 1229675	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO. 06-30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for a status post lumbar fusion (lumbar spine disability).

2. Entitlement to an initial rating in excess of 20 percent for right leg radiculopathy.

3. Entitlement to a total disability rating based on individual unemployability due to the service-connected status post lumbar fusion and right leg radiculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to December 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision of the Boston, Massachusetts RO (Boston RO), in which the Boston RO denied an increased rating in excess of 40 percent for status post lumbar fusion; and the RO awarded service connection for right leg radiculopathy, evaluated as 20 percent disabling, effective from August 27, 2004.  The Veteran perfected a timely appeal contesting the 40-percent rating for status post lumbar fusion and the initial 20-percent rating for right leg radiculopathy.  Within the context of that appeal, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU rating) due to both of these connected disabilities.  See Statement in Support of Claim (Notice of Disagreement), dated January 18, 2006.

The RO, in an October 2006 rating decision, granted an increased for tinea versicolor from noncompensable to 10 percent disabling, and denied, among other claims, service connection for depression, and a TDIU rating based on all of the Veteran's service connection disabilities.  After filing a Notice of Disagreement (NOD) in March 2007, the Veteran did not file a Substantive Appeal in regards to those claims (i.e., depression, tinea versicolor, and a TDIU rating due to all of the Veteran's service-connected conditions) following the RO's issuance of an April 2008 Statement of the Case (SOC).  As such, those claims are not currently before the Board.

That notwithstanding, the discrete issue of a TDIU rating due only to the service-connected status post lumbar fusion and right leg radiculopathy, still remains a part of the current appeal, under the holding in Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the adjudicatory process of the underlying disability, it is a part of the claim for benefits for that underlying disability).  Accordingly, the issues are as listed on the cover page.

The Board remanded this case for additional development in October 2009 and again in September 2010. 

As noted in the September 2010 Board Remand, the issue of service connection for right knee instability secondary to his right leg radiculopathy, has been raised by the record (in a March 2007 notice of disagreement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records and a March 2006 notice letter.

The issues of entitlement to an initial rating in excess of 20 percent for right leg radiculopathy and a TDIU rating due to the service-connected status post lumbar fusion and right left radiculopathy are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability is not manifested by ankylosis. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With regard to the claim for an increased rating for lumbar spine disability, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim. Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2004, prior to the initial RO decision that is the subject of this appeal. Through the letter VA informed the Veteran that the evidence must support a worsening of his disability to substantiate the claim. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. 

Moreover, with respect to the Dingess requirements, the Veteran received notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim. It is therefore inherent that the he had actual knowledge of the rating element of the claim. 

In addition, the Veteran received notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in March 2006, as documented in the Virtual VA file. Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied. 

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has a duty to assist the Veteran in developing his claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO/Appeals Management Center (AMC) has obtained VA medical records, including those identified in the prior Board Remands. Although the AMC did not print out copies of the Veteran's Social Security Administration (SSA) records and associate them with the claims file, as directed by the Board in the September 2010 Remand, the Board finds that those records are associated with the claims file in the form of a compact disc containing his records. Those records have been reviewed by the Board as to their relevancy to the current claims. As such, the Veteran was not prejudiced by the failure to have those records printed out as the records were reviewed electronically.  The Veteran also provided statements as to his claims.

In addition, he received VA medical examinations, most recently in April 2008. The VA examinations provided specific medical opinions pertinent to the issues on appeal and findings sufficient to make a decision. Furthermore, more current VA medical records are associated with the claims file that provides sufficient information for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). At the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Evidence of Record

VA medical records generally document numerous complaints of, or treatment for, a lumbar spine disability and right leg radiculopathy.

In a July 2004 VA neurology consult, the VA medical provider noted the Veteran had normal bulk, tone, strength, coordination, station and gait. The examiner also found no hypalgesia or hypesthesia and absent right ankle jerk. The VA medical provider found recurrence of chronic low back pain with radicular symptomatology. The examiner noted that given the Veteran's truncal obesity, he may have merlagia paresthetica to account for his right thigh symptoms. 

An August 2004 VA magnetic resonance imaging (MRI) report noted that at the L5-S1 level the Veteran had a prior hemilaminectomy with partial decompression of the canal and that the right S1 nerve root remains posteriorly displaced and probably surrounded by scar tissue. The examiner also noted right paracentral disc osteophyte complex narrowing the right lateral recess and moderate narrowing of the right exit neural foramen, with a suggestion of possible minimal changes of arachnoiditis most likely related to the prior back surgery.

In a November 2004 VA electromyography (EMG) consult report, a neurologist found loss of the Hoffmann's reflex of the right lower extremity and long duration of motor unit potentionals in the right tibialis anterior muscle. The examiner found the findings to be suggestive of a chronic mild radiculopathy at L5-S1, with no signs of acute denervation. The examiner also found mild peripheral axonal sensory polyneuropathy. 

The Veteran received a VA neurosurgery consult in December 2004 for his chronic low back pain, which included a review of the above evidence. The Veteran reported that his pain had worsened over the year to the point where he was uncomfortable sitting, standing or walking for a prolonged period and would wake up from pain. In a March 2005 addendum, the VA medical provider noted that the Veteran had long standing low back pain with numbness and tingling over the anterolateral thigh. The medical provider found the examination to show normal strength in all muscle groups and decreased pin prick over the anterolateral and lateroposterior right thigh, though deep tendon reflexes were normal. The examiner found the Veteran to have a combination of merlagia paresthetica and some residual right S2 symptoms without significant surgical pathology at the right L5-S1 and would not recommend any surgery.

The Veteran's subsequent VA medical records generally documented varying degrees of severity of the Veteran's disabilities.

In a December 2006 VA medical record, the Veteran denied musculoskeletal pain and swelling as well as other pain syndromes neurologically. The examiner found the Veteran's posture to be erect and spine straight, without obvious deformities. The examiner also noted 5/5 muscle strength bilaterally of the lower extremities. The examiner also found the Veteran to have a slight limp favoring the right leg due to sciatic nerve pain, but found 5/5 strength, sensation to be intact to superficial touch pain and vibratory sensation and deep tendon reflexes to be present.

In a January 2008 VA medical record, a VA medical provider noted that the Veteran reported walking five to 10 miles a day and that the Veteran reported managing his own activities of daily living. The Veteran reported no urinary frequency, urgency, dysuria or nocturia. He also denied muscle pains, joint pains and fractures. He further denied neurologic weakness, paralysis, numbness, sensory loss, paresthesias and involuntary movements. 

The January 2008 VA medical provider found no joint swelling, deformity and tenderness. Additionally, the sensory examination was intact to light touch, position and vibration. The VA medical provider found the Veteran to have low back pain and to not be on medications

The Veteran received another VA neurology consult in January 2009. He reported that he had a family history of amyotrophic lateral sclerosis (ALS or "Lou Gehrig's disease"), that his right lower extremity would go out on him and that he had purchased a cane. On physical examination, the VA medical provider noted that the Veteran had obvious and variable tremor of much of the body, most prominent in the upper extremities, but that the provider believed it to be related to variable alcohol use. The provider also did not see clinical evidence of muscle atrophy of the thighs and recommended an electromyogram and nerve conduction velocity study (EMG/NCV). 

A January 27, 2009 VA neurology consult report included results of the Veteran's EMG/NCV. The examiner noted normal reflexes except absent at one ankle. The examiner found 1) incidental compression of the median nerve at the carpal tunnel, 2) incidental slowing of the ulnar nerve across the elbow and 3) a hereditary dysmyelinating neuropathy that could present with slowed conductions and normal motor unit action potentials, though low limb temperatures were a far more likely explanation. The VA medical provider found no clinical or electrodiagnostic evidence of ALS.

The Veteran also received a VA physical therapy consult in March 2011 for his chronic back pain and radiculopathy. The VA medical provider noted that the Veteran was ambulatory independently with a slight antalgic gait, had a decreased stance time on the right lower extremity and was overweight. The VA medical provider further noted limitation of flexion due to back pain, right incision site pain and limitations with extension due to low back pain. The VA medical provider also found rotation and side bending to be within full limits with tight truncal muscles. The VA medical provider also noted that the bilateral lower extremity muscles to be within full limits with weakness noted on knee extensors. 

The March 2011 VA medical provider found chronic low back pain secondary to degenerative changes to the lumbar spine and that his recent surgery (a cholesystectomy) aggravated the pain especially with bending activities and that deconditioning was anticipated. The VA medical provider noted limitation with forward flexion and back extension secondary to pain, and tightness of some muscles. 

A May 2011 VA medical record noted that the Veteran continued to have pain following his home exercise program and his physical therapist subsequently provided him with a transcutaneous electrical nerve stimulation (TENS) unit to treat his back pain.

The Veteran also received several VA examinations in regards to the current claim, including one in November 2004. The examiner noted a reported history of chronic low back pain since service, which included back surgery in service and after service. Following the second surgery, the Veteran reported continuing severe pain and some numbness of the right thigh consistent with radiculopathy. The Veteran reported that the condition caused him to change his occupation from requiring any heavy lifting or straining to a sedentary type of occupation.

The November 2004 VA examiner found the Veteran to have flexion of 75/90 degrees, extension of 15/30 degrees, and lateral flexion of 15/30 degrees. The examiner also noted absent ankle jerks on the right. The VA examiner diagnosed the Veteran with service-connected ruptured disc in service that required a laminectomy and disc removal in 1979 and a recurrence of the ruptured disc L5-S1 in 1990 that require re-operation with re-resection of the ruptured disc L5-S1. The examiner also found recurrent low back pain with right radiculopathy at L5-S1, confirmed by MRI studies and EMG studies. The Veteran also reported recurrent pain and early fatigability with loss of occupational opportunity due to the back and right leg radiculopathy problems.

The Veteran received another VA examination in March 2006. The Veteran reported having right leg radiculopathy since service with right low back pain radiating to the thigh and knee, as well as numbness/pins/needles, absent ankle jerk and decreased knee flexion. The Veteran reported that it affected his ability to ambulate and that he had low back pain and a limp in the right leg. The Veteran reported sharp pain daily lasting four hours, and that it could be elicited by physical activity and prolonged standing and sitting. The Veteran further reported sharp low back pain daily lasting four hours. The Veteran reported that the condition did not cause incapacitation. The Veteran's functional impairments included sitting/standing for the right leg radiculopathy and decreased tolerance for standing and walking for the lumbar spine disability.

The March 2006 VA examiner found the Veteran's posture to be within normal limits, but to have an abnormal gait with a minimal limp favoring the right leg. The examiner noted no assistive device for ambulation. The VA examiner noted ranges of motion to 90 degrees flexion (with pain at 90 degrees), 20 degrees extension (with pain at 20 degrees), 20 degrees right lateral flexion (with pain at 0 degrees), 30 degrees left lateral flexion (with pain at 30 degrees), 20 degrees right rotation (with pain at 20 degrees) and 30 degrees left rotation (with pain at 0 degrees).

The March 2006 VA examiner noted that after repetitive use there was additional limitations of pain, fatigue, weakness, and lack of endurance, with endurance having a major functional impact. The VA examiner found the factors to not additionally limit joint function. The VA examiner also noted right leg radiculopathy with sensory deficit of the right upper anterior, anterior mid, and anterior lower thigh. The VA examiner further noted sensory deficit of the right lateral thigh and right medial leg. The VA examiner opined that it most likely was the sciatic nerve, but that intervertebral disc syndrome did not cause bowel dysfunction, bladder dysfunction or erectile dysfunction. 

The March 2006 VA examiner diagnosed the Veteran with multilevel degenerative disc disease status post discectomy and fusion with residual scar and intervertebral disc syndrome. The right leg radiculopathy caused difficulty with prolonged standing and walking and a right leg lip. The examiner also found the lumbar spine disability to cause difficulty with prolonged sitting and standing. 

VA provided another VA examination in June 2007. The examiner noted the Veteran's report of pain since service, which could be elicited by physical activity. The Veteran also reported constant back pain since service, which could be elicited by physical activity. For both disabilities, the examiner noted that the Veteran could function without medication; though symptoms occurred constantly the Veteran did not receive treatment for the condition. 

The June 2007 VA examiner noted that the thoracolumbar spine showed no evidence of radiating pain on movement and no muscle spasm, though tenderness was noted. The examiner found no ankylosis. 

The June 2007 VA examiner noted ranges of motion to 90 degrees, 30 degrees extension, 30 degrees lateral flexion bilaterally and 30 degrees rotation bilaterally. The VA examiner found no additional limitation by pain, fatigue, weakness, lack of endurance of incoordination after repetitive use. The VA examiner also found normal spine curvatures and no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement. The VA examiner also found the rectal examination to be normal.

The June 2007 VA examiner also noted that the neurological examination of the lower extremities showed motor and sensory function to be within normal limits.

The June 2007 VA examiner found the Veteran to have right leg radiculopathy and status post lumbar fusion and found those disabilities to cause difficulty walking and also additional difficulty in standing for the latter disability.

The Veteran received another VA examination in April 2008, which included a review of the claims file. The Veteran reported that he had been unemployed for three years, but had worked as a waiter, bartender and surgical technician previously. The Veteran reported walking an average of 10 miles a day and gardening in the summer.

During the April 2008 VA examination, the Veteran reported constant low back pain extending down the right leg, which improved when walking and worsened when sitting or standing. The Veteran reported that his back felt cold and though he was initially unsure if he was stiff, he later reported stiffness. The Veteran also reported some right leg weakness, that he had to sit forward in his chair to ease his pain and that his sleep was interrupted by back pain. The Veteran did not take medications for his back, though he would occasionally take a warm bath. He also reported having a flare up for the past two weeks requiring him to "crawl to the bathroom," but that he could still walk daily. The Veteran denied being placed on bed rest and reported that he did not find bed rest helpful. He also denied constitutional symptoms like loss of bowel, bladder and erectile function. He did not use an aid for ambulation and was not unsteady or falling due to his back. He also reported constant radicular symptoms into the right thigh of numbness.

The April 2008 VA examiner found the Veteran's gait to be peculiar with an almost peg-leg effect initially, but that when the Veteran became involved with talking his gait changed to an almost normal rhythm. The examiner noted that when the Veteran was leaving he appeared to possibly have a very mild limp, almost imperceptible. The examiner found symptoms of a severe limp intermittently to be clearly out of proportion to findings and inconsistent. The examiner found the Veteran to not use assistive devices and to show no unusual wear pattern of footwear. 

The April 2008 VA examiner found no spine deformity, though the Veteran had mild discomfort in the S1 region and right sacroiliac joint and sciatic notch. The examiner found no muscle spasm. The examiner found range of motion to be difficult to assess because the Veteran's inconsistent efforts and his initially reporting that he could not bend forward due to pain and his refusal to bend backward or to the right due to pain. The examiner noted that he had requested that the Veteran make his best effort and that the reliability of the ranges of motion were questionable. The examiner noted flexion of 0 to 40 degrees with pain throughout and that the Veteran refused to try to perform extension. Left lateral bending was 0 to 30 degrees without pain and 0-20 degrees on the right with pain throughout. Rotation was 0-30 degrees on the left and 0-20 degrees on the right with pain throughout. The April 2008 VA examiner also found lower extremity strength of 5/5, with no muscle atrophy.

The April 2008 VA examiner found the Veteran to be status post lumbar fusion and to have right leg radiculopathy associated with that disability. The examiner noted no documentation of any significant change in the conditions. The examiner also noted that it was not reasonable for the Veteran to work as a waiter or a bartender doing heavy lifting or repetitive twisting and bending. The examiner recommended a job that does not require any heavy physical work, but would allow for a moderate amount of walking, alternated with some sitting throughout the day.

SSA records are also associated with the claims file, which generally document that SSA awarded the Veteran disability benefits in a November 2009 decision. The Administrative Law Judge found the Veteran to have been disabled since October 2006 and noted that he had severe impairments including degenerative disc disease of the lumbar spine status post two surgical procedures and alcohol dependence in early remission. 

Lumbar Spine Disability Increased Rating Claim

The Veteran contends that his service-connected lumbar spine disability is more severe than indicated by his assigned evaluation 40 percent disability rating. 

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine. A note following the schedular criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees. C.F.R. § 4.71a. In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. Under the formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
A 40 percent evaluation, which would be the next applicable rating for the service-connected lumbar spine disability, would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation, which would be the next higher applicable rating, would only be warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation would be warranted with unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

The Veteran currently receives a 40 percent disability rating for his lumbar spine disability. 

Under Diagnostic Code 5243, the next-higher 50 percent evaluation would only be warranted for unfavorable ankylosis of the entire thoracolumbar spine. The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003). See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position. Given the ranges of motion found by the VA examiners and VA medical providers, the Board finds that that the Veteran does not have ankylosis. Indeed, in March 2011 VA medical record a VA medical provider found the Veteran to have limitation of motion not immobility. Furthermore, the June 2007 VA examiner specifically found no ankylosis. 

Additionally, Diagnostic Code 5242, Note 1 indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code. In this regard, during his VA examinations, including in March 2006 and April 2008 the Veteran denied urinary and fecal incontinence and erectile dysfunction. The examiners have also not indicated that the Veteran had either bowel or bladder impairment and the Veteran has not reported such disorders. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Although the Veteran has a diagnosis for right leg radiculopathy, the rating of that neurological abnormality will be addressed in the remand portion of this decision. The VA examiners and VA medical providers have not indicated, and the Veteran has not reported, any other neurological abnormalities. 

The Veteran also does not have incapacitating episodes due to his lumbar spine disability. Under the current regulations, Diagnostic Code 5243, intervertebral disc syndrome can be rated under the General Rating Formula for the Spine or based on incapacitating episodes. 

Under Diagnostic Code 5243, based on incapacitating episodes, a 60 percent rating evaluation would require incapacitating episodes of a total duration of at least 6 weeks during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a. 

During the March 2006 VA examination, the Veteran denied that his back pain caused incapacitation. Additionally, during the June 2007 VA examination, the Veteran reported that he did not receive treatment for his lumbar spine disability, indicating that he was not prescribed bed rest by a physician and treatment by a physician. Also, during the April 2008 VA examination, he denied being put on bed rest. A March 2011 VA medical provider noted that the Veteran had been prescribed a home exercise program and later the use of a TENS unit to treat his back pain, further indicating that the Veteran had not been incapacitated, but rather that physical activity was recommended as part of his treatment. No medical evidence shows that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected back disability. There is also no evidence that the Veteran was ever hospitalized for his disability. As such, a rating in excess of 40 percent based on intervertebral disc syndrome is not applicable. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for a disability rating in excess of 40 percent for his service-connected lumbar spine disability is denied. 

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criterions. The Board also notes that VA has already finally denied the Veteran entitlement to unemployability during the course of the current appeal, in an October 2006 rating decision. The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.


ORDER

An evaluation in excess of 40 percent for a lumbar spine disability is denied. 


REMAND

The Veteran contends that his peripheral neuropathy of the right lower extremity is more severe than indicated by hic current 20 percent disability rating.  

His disability has been rated by the applicable diagnostic code provisions providing the rating criteria for disabilities of the sciatic nerve. Under Diagnostic Code 8520, mild incomplete paralysis warrants a 10 percent disability rating. Moderate incomplete paralysis warrants a 20 percent disability rating. Moderately severe incomplete paralysis warrants a 40 percent disability rating. Severe incomplete paralysis, with marked muscular atrophy, warrants a 60 percent disability rating. Complete paralysis where the foot dangles and drops and no active movement is possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost warrants an 80 percent disability rating. See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Veteran last received a VA examination for that disability in April 2008.  That VA examiner found the Veteran to have 5/5 muscle strength in the right lower extremity and the Veteran complained of radicular symptoms and right thigh numbness.  

In a more recent April 2011 VA physical medicine rehab note, the Veteran reported that he would sometimes have sudden weakness while descending stairs to the point that he will not walk down them if there is no handrail.  He claimed that his right knee "buckles" and that he was not sure whether this was due to pain or actual loss of strength.  No medical evidence of record addresses whether the Veteran's complaints of leg weakness are part of his right leg radiculopathy disability.

The Veteran's report may be an indication that his service-connected right leg radiculopathy has increased in severity since his last VA examination.  VA's duty to assist includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Because the current level of the Veteran's disability is unclear, the Board believes that another examination is necessary.

In his January 2006 NOD, the Veteran contends that he is unable to work due to his service-connected back and right leg conditions.  In support of this contention, the Veteran refers to his favorable decision from the Social Security Administration (SSA), which indicates that he last worked in October 2006, that his earnings (according to SSA standards) were not considered to be substantially gainful activity, and that his impairments included degenerative disc disease of the lumbar spine and right lower extremity radiculopathy.  Thus, the Veteran has explicitly raised the question of whether he is unemployable due solely to his service-connected status post residuals of lumbar fusion and right leg radiculopathy.  See Rice v. Shinseki, supra.

In this context, the Board observes that the percentage requirements of 38 C.F.R. § 4.16(a) have not been met.  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16(b).  Specifically, under the laws administered by VA, marginal employment will not be considered substantially gainful employment; and marginal employment generally will be deemed to exist when a veteran's earned annual income does not exceed the amount established the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Thus, the Board finds that the RO should address the matter of extra-schedular consideration per 38 C.F.R. § 4.16(b), in light of the provisions governing marginal employment, as a component of the claims for benefits for the status post residuals of lumbar fusion and the right leg radiculopathy, in the first instance, to avoid prejudice to the Veteran.  See VAOPGCPREC 6-96, slip op. at 15 (Aug. 16, 1996).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall advise the Veteran that he may submit evidence documenting his attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment; and, that he may submit evidence documenting marginal employment, if any (past or prospective) employment secured or followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2. After associating with the claims file all available records received pursuant to the development requested in paragraph 1 above; and after any unassociated evidence is obtained and associated with the claims file, the Veteran shall be provided an appropriate VA examination by a physician to determine the current extent and severity of his right leg radiculopathy, and to determine the impact of the following service-connected disabilities on his ability to work: (1) status post residuals of lumbar fusion, and (2) right leg radiculopathy. The entire claims file and a copy of this Remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

The examiner's findings should specifically include:

(a)  What are the Veteran's right leg radiculopathy symptoms and what is their severity?  

(b)  Are symptoms wholly sensory?

(c)  Does the Veteran have muscle atrophy or weakness due to the right leg radiculopathy and if so how severe are such symptoms?

(d) Does the left foot dangle and drop?

(e) Is there no active movement possible for muscles below the knee? 

(f) Is flexion of the knee weakened or lost?

The examiner must comment on the Veteran's impairment due to the pathology, symptoms and signs of his status post residual of lumbar fusion and right leg radiculopathy.  The examiner is asked to furnish an opinion addressing the following question:

Do the Veteran's status post residuals of lumbar fusion and right leg radiculopathy, render him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms and signs associated with such conditions, and considering the Veteran's educational and occupational experience?

A clear explanation for all opinions shall be provided, along with a discussion of the facts and medical principles. 

3. After completion the requested action, and any additional notification and development deemed warranted, the RO/AMC should readjudicate the issues of entitlement to an initial rating in excess of 10 percent for right leg radiculopathy, and entitlement to a TDIU rating based on the service-connected status post residuals of lumbar fusion and right leg radiculopathy, on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


